Citation Nr: 9923493	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1964 to February 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to service 
connection for tinnitus.


FINDINGS OF FACT

1.  The record indicates that the veteran experienced 
acoustic trauma while in service.

2.  The veteran's claimed tinnitus cannot reasonably be 
disassociated from the acoustic trauma acknowledged to have 
caused the veteran's bilateral hearing loss.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 

1) evidence of a current disability as provided by a medical 
diagnosis; 

2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 

3) a nexus, or link, between the service related disease or 
injury and the current disability, as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).  Where a claim 
is not well grounded, VA does not have a statutory duty to 
assist the veteran further in the development of his claim.  
Id.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Specifically, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.304(d) (1998).

Factual Background

Service connection for bilateral hearing loss was granted by 
the RO in an October 1996 rating decision.  At that time, the 
RO stated that the veteran's service medical records showed 
increased hearing loss while on active duty.  Pursuant to the 
veteran's claim for service connection for tinnitus, 
additional service records were incorporated into the claims 
file.  These records show that the veteran was an aircraft 
mechanic assigned to the USS Midway, which received 
recognition for its participation in combat operations in 
Southeast Asia.

Various VA examinations (conducted between April 1996 and 
September 1997) reference the veteran's in-service exposure 
to loud noise.  As for references to and discussions of the 
veteran's tinnitus, a June 1996 audiological examination 
reflected the veteran's report that he had no problems with 
tinnitus; a December 1996 examination noted the veteran's 
report of intermittent tinnitus, as did a September 1997 
examination, in which it was noted that the veteran reported 
that his intermittent tinnitus was unchanged since December 
1996.

Correspondence from the veteran's private physician (dated in 
May 1998) shows that the veteran had severe high-frequency 
sensorineural hearing loss with severe tinnitus, present for 
25 years.  The physician believed that the veteran's tinnitus 
may be related to noise exposure while in the service, as 
well as other episodes of exposure to loud noise in the 
veteran's past.  The record shows that this physician began 
treating the veteran in August 1994.

At his RO hearing (conducted in August 1998), the veteran 
reiterated the conditions under which he worked while in 
service, including exposure to loud noises.  (Transcript (T.) 
at 2).  The veteran also testified that at the time of his 
June 1996 VA audiological examination, he had not had ringing 
in his ears "right at that point...."  (T. at 5).  He then 
stated that his intermittent tinnitus had become constant.  
Id.

Analysis

Upon review of the veteran's claims file and the evidence 
contained therein, the Board finds that the veteran's 
tinnitus was incurred in-service.

Specifically, as noted above, service connection for 
bilateral hearing loss was granted by the RO in an October 
1996 rating decision, in which it was stated that the 
veteran's service medical records showed increased hearing 
loss while on active duty.  In effect, the RO has recognized 
that the veteran had acoustic trauma while in service.  



Additionally, review of the veteran's service records 
discloses that he was an aircraft mechanic on the USS Midway, 
which participated in combat operations in Southeast Asia.  
As such, the veteran's tinnitus, documented by his private 
physician and addressed in various VA examinations, cannot 
reasonably be disassociated from the acoustic trauma 
acknowledged to have caused the veteran's bilateral hearing 
loss.  While entirely different symptomatology, the veteran's 
tinnitus and bilateral hearing loss may reasonably be seen to 
share this common etiology.

In effect then, the veteran's claim of service connection for 
tinnitus is supported by competent medical evidence of a 
current disability, credible evidence of in-service 
incurrence, and competent medical evidence of a relationship 
between the disability and the veteran's service.  See Caluza 
v. Brown, supra.  Further, the clinical evidence weighs in 
favor of a grant of service connection, with no dissenting 
clinical evidence of record.

As to the one inconsistency between the June 1996 
audiological evaluation, in which the veteran reported having 
no problems with tinnitus, and subsequent clinical evidence 
which reflects the veteran's reports of intermittent 
tinnitus, the Board finds the veteran's testimony at his RO 
hearing credible in its explanation.  Simply, right at that 
time of evaluation in June 1996, the veteran was not 
experiencing tinnitus.  Moreover, the Board notes that the 
very definition of the word intermittent indicates both a 
presence and an absence.

As to the medical opinion expressed in the May 1998 
correspondence from the veteran's private physician, in which 
it was stated that the veteran's tinnitus "may" be related 
to in-service exposure to loud noise, while the Court has 
found such an opinion too speculative to establish a 
plausible claim, see Obert v. Brown, 5 Vet. App. 30 (1993), 
the Board finds in this particular instance additional 
evidence of record which supports a causal relationship.  

Specifically, the RO has already acknowledged that the 
veteran experienced acoustic trauma while in service and has 
bilateral hearing loss because of that exposure.  As stated 
above, these two disabilities cannot reasonably be 
disassociated from the recognized acoustic trauma experienced 
by the veteran while he was in service.  Rather, it is 
reasonable to assume that they share this common etiology.


ORDER

Entitlement to service connection for tinnitus is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

